 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                    No. 2:20-cv-2078 TLN DB P
12                          Plaintiff,
13              v.                                         ORDER
14    A. SHEARER, et al.,
15                          Defendants.
16

17             Plaintiff has requested an extension of time to file an opposition to the April 26, 2021,

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 21) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to file objections to

21   the findings and recommendations.

22   Dated: May 11, 2021
                                                              /s/DEBORAH BARNES
23                                                            UNITED STATES MAGISTRATE JUDGE
24

25
     DB:12
26   ruiz2078.36eot

27

28
